Citation Nr: 0503732	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-19 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether forfeiture of the veteran's rights to Department of 
Veterans Affairs (VA) benefits under the provisions of 38 
U.S.C.A. § 6103(a) (West 2002) is proper.


REPRESENTATION

Appellant represented by:	Oliver V. Yabut, Attorney at 
Law


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel





INTRODUCTION

The veteran had served active duty with Philippine Scouts 
from February 1941 to June 1946, including as a recognized 
prisoner-of-war (POW) from April 1942 to August 1942. 

In a June 2002 administrative decision from Manila, 
Philippines, the Department of Veterans Affairs (VA) Regional 
Office (RO) determined that the evidence warranted submission 
of the claimant for consideration of forfeiture for fraud 
under the provisions of 38 U.S.C.A. § 6103(a).  In March 
2003, a Forfeiture Decision found that the veteran forfeited 
all rights, claims, and benefits to which he might otherwise 
be entitled under laws administered by VA.


FINDING OF FACT

1.  No corroborative evidence showed that the veteran 
knowingly made false or fraudulent statements on a joint 
affidavit dated in October 2000.  

2.  The evidence of record does not establish beyond a 
reasonable doubt that the veteran knowingly made or caused to 
be made false or fraudulent statements concerning a claim for 
benefits.  


CONCLUSION OF LAW

Forfeiture of the veteran's rights to Department of Veterans 
Affairs (VA) benefits under the provisions of 38 U.S.C.A. § 
6103(a) (West 2002) is improper.  38 U.S.C.A. § 6103(a); 38 
C.F.R. §§ 3.900, 3.901 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to notify and assist   

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

The Board has considered the issue on appeal with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100 et. seq. (West 2002).  Given the favorable outcome set 
forth below, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  The additional delay in the 
adjudication of this issue would not be justified.  In other 
words, the veteran will not be prejudiced by the Board 
proceeding to a decision in this matter since the outcome 
represents a reversal of the forfeiture decision as explained 
below.  In addition, the Board finds nothing in the new 
legislation or implementing regulations which affects the 
veteran's ability to voluntarily withdraw issues from 
appellate status.

The veteran served as in the Philippine Scouts from February 
1941 to June 1946 including as a recognized POW from April 
1942 to August 1942.  In a December 2000 rating decision, the 
RO granted individual unemployability benefits (TDIU), 
effective March 16, 2000.  He is service connected for 
residuals of a shell fragment wound of the left shoulder (20 
percent disabling) and arteriosclerotic heart disease (60 
percent disabling). 

Review of the record shows that the veteran and a person 
herein named M.N. signed a joint affidavit dated in October 
2000.  The joint affidavit was concerning another veteran, 
C.R.  Both M.N. and the veteran attested that they personally 
knew that C.R. was a World War II veteran who saw action in 
Bataan, that he was a member of Headquarters 2nd Camp 
Complement with a rank of Private with ASN [redacted], and that 
they happen to know these facts because they all fought 
together in Bataan.  

Following receipt of the joint affidavit, it appears that RO 
began a field investigation into the claims asserted by C.R.  
In a September 2001 Field Report, the investigator included 
four deposition transcripts, one each from the veteran, C.R., 
M.N, and one from R.N.  

In C.R.'s deposition, he admitted to having a pending claim 
before VA regarding his POW status.  He stated that his 
children sought witnesses to attest to his service, including 
preparing the joint affidavit of M.N. and the veteran.  He 
never spoke to M.N. or the veteran concerning the joint 
affidavit or being a witness, nor did he ever read the joint 
affidavit.  

R.N.'s deposition noted that that C.R. approached him about 
being a witness to his service, including POW status; 
however, he declined, as he was not sure that C.R. was a POW.  
M.N.'s deposition indicated that he was approached by C.R.  
He did not read or understand the joint affidavit, but signed 
it.  He just signed it because he wanted to help C.R.  He 
knew that C.R. served in the war, but was unaware of his 
branch of service, nor his POW status.  He also could not 
attest to whether C.R. saw action in Bataan, as he himself 
was not there.  M.N. did not serve until after the war as a 
Philippine Scout.

In the veteran's deposition, he indicated in pertinent part 
that he knew C.R. since his childhood.  He did not see C.R. 
at Camp O'Donnell, but recalled hearing his name at roll call 
while he was in camp.  As for the joint affidavit, he 
remembered two ladies who came to him and requested his 
signature on the affidavit.  They told him that they wanted 
to help C.R. obtain VA benefits.  He was unable to read the 
affidavit as his vision was already impaired for two years 
due to cataracts.  The veteran stated that he knew C.R. was a 
former Philippine Army member, but did not know his 
involvement with the USAFFE or with the Philippine Scout.  He 
also did not know C.R.'s membership with the Headquarters 2nd 
Camp Complement.  The contents of the affidavit were not 
explained to him, but he signed it to help C.R. obtain VA 
benefits.  

Based upon the above information, in a June 2002 
administrative decision from Manila, Philippines, the RO 
determined that the evidence warranted submission of whether 
the veteran presented false and material evidence in the 
affidavit.  The RO determined that the statements from the 
October 2000 joint affidavit, specifically that the veteran 
knew C.R. as member of the Headquarters 2nd Camp Complement 
with a rank of Private with ASN [redacted] because he fought 
together with C.R. in Bataan during World War II, were 
material and false.  The RO recommended that the matter be 
presented to the Chief Attorney for forfeiture consideration 
under 38 U.S.C.A. § 6103(a).  In a March 2003 Forfeiture 
Decision, it was determined that based upon the above facts, 
the veteran had forfeited all rights, claims, and benefits to 
which he might otherwise be entitled under laws administered 
by VA.  The veteran appealed this determination.  

Under 38 U.S.C.A. § 6103(a), any person who knowingly makes 
or causes to be made or conspires, combines, aids, or assists 
in, agrees to, arranges for, or in any way procures the 
making or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper, 
concerning any claim for benefits under any of the laws 
administered by the Secretary, shall forfeit all rights, 
claims, and benefits under all laws administered by the 
Secretary.  Fraud is defined as an act committed in 
perpetration of one of the above-listed actions.  See 38 
C.F.R. § 3.901 (2004).

A forfeiture action is an adversarial process initiated by 
VA.  Such an adversarial process requires the application of 
a "beyond a reasonable doubt standard" to declare a 
forfeiture.  See Trilles v. West, 13 Vet. App. 314, 320-22, 
326-27 (2000). The CAVC has stated that such a standard of 
proof is much higher than the typical claims adjudication 
standard.  In Trilles, 13 Vet. App. at 327, the CAVC pointed 
out that the "beyond a reasonable doubt" standard is a 
higher standard of proof than the "clear and unmistakable 
evidence (obvious or manifest)" standard required to rebut 
the presumption of aggravation under 38 C.F.R. § 3.306(b) or 
the "clear and convincing evidence" standard set forth at 
38 C.F.R. § 3.343(c) required to show actual employability in 
reducing a rating of 100 percent.

The VA must determine whether the evidence establishes beyond 
a reasonable doubt that the appellant knowingly made or 
caused to be made false or fraudulent statements concerning a 
claim for benefits.  The determination of whether the 
appellant knowingly submitted false or fraudulent evidence to 
VA is a question of fact.  See Macarubbo v. Gober, 10 Vet. 
App. 388 (1997).  

Upon review, the forfeiture proceedings raised by VA were 
based solely upon the assertion in the October 2000 joint 
affidavit that the C.R. was a member of Headquarters 2nd Camp 
Complement with a rank of Private with ASN [redacted] and that 
the veteran knew this because they fought together in Bataan 
during the war.  The only pertinent evidence against the 
veteran is the October 2000 joint affidavit and his 
deposition in July 2001 before a field investigator.  

The October 2000 joint affidavit and his deposition in July 
2001 clearly demonstrate inconsistency in statements.  In the 
October 2000 joint affidavit, the veteran asserts knowledge 
of C.R.'s service in the Headquarters 2nd Camp Complement, 
while in the July 2001 deposition, he stated that he knew 
C.R. since childhood, that C.R. was in the Philippine Army, 
and he heard C.R.'s name called at his POW camp.  However, he 
denied knowledge of C.R.'s service in the Headquarters 2nd 
Camp Complement and that he was at Bataan.  The RO asserts 
that these inconsistencies amount to fraud; however, there is 
no corroborating evidence that he knowingly made the false 
statement and certainly the evidence of record does not 
demonstrate that the veteran knowingly made the false 
statement beyond a reasonable doubt.  In his deposition, the 
veteran explained that due to his vision impairment, he could 
not read the affidavit he signed and the contents of the 
joint affidavit were not explained to him.  Additionally, the 
veteran attested that his memory is not clear and he easily 
becomes confused.  However, when given an opportunity to 
address the statements in question from the joint affidavit 
to the field examiner, he refuted and corrected them in his 
deposition.  Of the remaining three depositions in the 
record, there is no evidence indicating that the veteran 
knowingly submitted a false or fraudulent affidavit.

Evidence of record includes a June 2000 compensation 
examination, which shows age-related cognitive decline, 
atherosclerotic heart disease, duodenal diverticulum, 
arthritis of the left shoulder, and positive lens opacities 
with positive arcus senilis bilaterally.  Accordingly, the 
veteran's statements regarding his reduced vision and mental 
confusion are credible.

Given the veteran's severe mental and physical impairments 
(TDIU since March 2000) including a visual impairment, the 
veteran's actual knowledge of C.R. and some of his 
activities, and lack of corroborative evidence demonstrating 
such specific knowledge that his statements were false, the 
Board finds that the veteran's actions in signing the 
affidavit falls short of knowingly making or causing a fraud 
beyond a reasonable doubt.  

It is also noted in his deposition that he signed the 
affidavit to help C.R. obtain VA benefits.  The fact that he 
was trying to assist C.R. is not a motive to fraud.  There is 
nothing fraudulent in wanting to assist a claimant with a 
claim.  However, when asked about the facts described in the 
affidavit, he refuted those statements in his deposition, 
despite the harm it may have done to C.R.'s VA claims.  In 
addition, there is no evidence that the veteran made any 
personal gain as a result of signing the affidavit.  In 
short, there is no corroborative evidence showing that he in 
fact knowingly made or caused a fraud or any evidence 
demonstrating a motive to commit fraud.  

In prosecuting this claim, probative evidence in this case 
would have been statements, deposition, or affidavits from 
those who personally knew or witnessed the veteran's signing 
of the affidavit, particularly the notary.  Here, no such 
evidence is of record.  In sum, there is insufficient 
evidence to demonstrate beyond a reasonable doubt that the 
veteran knowingly made or caused to be made a false or 
fraudulent affidavit.  Thus, the evidence does not meet the 
"beyond a reasonable doubt" standard to demonstrate 
forfeiture under 38 U.S.C.A. § 6103(a).  As for the veteran, 
the Board hopes that he will show better judgment before 
attesting to facts before VA than he did when he signed the 
October 2000 joint affidavit.  


ORDER

Forfeiture of the veteran's rights to VA benefits under the 
provisions of 38 U.S.C.A. § 6103(a) (West 2002) is improper; 
Reinstatement of benefits is ordered under the guidelines of 
pertinent VA regulations and laws.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


